REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 8/24/2020.  These drawings are acceptable.

Relevant Prior Art
Tamil et al. (US Patent Application Publication 2012/0179055), hereinafter Tamil discloses a method, apparatus, and non-transitory storage medium with a program for quantitative determination of Sudden Cardiac Death (SCD) risk (Tamil, automated recognition/diagnosis of myocardial ischemia; ¶[0018]) using digital electrocardiogram (ECG)-type data of an individual (Tamil, DSP, Microcontroller, ECG sensor; Fig. 3, ¶[0021]), the method and device comprising steps of: (a) preprocessing digital ECG-type data by detrending, denoising, and normalizing, to obtain preprocessed ECG-type data (Tamil, wavelet analysis for pre-processing, denoising, detrending, frequency normalization, linear operator to preserve phase information of out scale decompositions ¶[0031], ¶[0054], ¶[0061],¶[0085-6]); (b) generating a plurality of mathematical digital ECG-derived models corresponding to the preprocessed ECG-type data (Tamil, six classifiers, models, are trained to identify one beat types; ¶0045], ¶[0046], ¶[0071]); (c) generating digital ECG-derived control model systems corresponding to each ECG-derived model (Tamil, a mixture model, control model systems, in which one model trained on personal beats and one trained on standard beats; ¶[0074], ¶[0077]); (d) determining system stabilities of the digital ECG-derived control model systems by a plurality of techniques (Tamil, a comparator to compare a 
Brian (US Patent Application Publication 2010/0217144), hereinafter Brian discloses that the ECG-derived models are generated using linear and nonlinear modeling methods (Brian, one or more additive discriminant models is used in the superscore formulation, the one or more models are based on linear or quadratic models; ¶[0043], ¶[0045]). Brian further shows that this will improve detection of heart disease (Brian, ¶[0043]). 

Reasons for Allowance
Claims 1-17 are allowed.
Tamil (2012/0179055) and the other prior art identified by the examiner does not teach or suggest a method of determining SCD risk by analyzing ECG signals, through generating a control model and determining the stability of the control model using perturbations applied to the models and analyzing the result of the simulations, then calculating SCD risk based on the results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M Piateski whose telephone number is (571)270-7429.  The examiner can normally be reached on 9 AM - 5 PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Erin M Piateski/Examiner, Art Unit 3792